Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign priority dated 10/12/2018 based on GB1816620.7 and GB1817148.8 is acknowledged.

Claims 3, 7, and 10-11 are withdrawn from further consideration. Applicant made the election of Group 5, directed to the embodiment in figure 8, without traverse, in the response dated 05/24/2021 is acknowledged.    
Claim 3 does not read on the elected embodiment.  Claim 3 requires an orifice and the tab is arranged to extend though said orifice.  This feature is in the embodiment of fig. 3.  Claim 3 is withdrawn by the examiner. 

The drawing are objected to: the extension lines in fig. 8 have the same type of line of the features in the drawing and this make the drawing confusing and different from the drawings from the priority document.   Please correct.

The disclosure discloses many embodiments while using the same numerals for different embodiments.  The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because applicant uses the same reference character to designate different parts, e.g., 3, 4, 5.  Applicant can use 3’, 4’, 5’ etc. to designate similar parts or different embodiments.  Correction of this matter is requested since it is confusing to read the different elements and/or embodiments 

Claims 1-2, 4-6, 8-9, and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter.   the recitation “the slot comprises projections forming a series of discrete holes” is confusing.   Claim 1 is to be a generic claim that readable on all disclosed embodiment.  This limitation does not read on certain embodiments including figs. 2-5 and 7 as the limitations requires the holes to be discrete.  The embodiment in figs. 2-5, each comprises only one slot and this slot comprises on comprises one hole extending the length of the slot.  In the embodiment of fig. 7, there is a wide slot extending the length of the slot and make the slot forming one hole.   Please clarify of how are these embodiment comprises projections forming a series of discrete holes.  Please identify all of the discrete holes in these embodiments.

Claims 1, 2, 4, 5, 12, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiss (2081356).  Hiss teaches a planar supporting member at 9, a tab coupled to the planar supporting member and configured to projected from a plane of the planar supporting member; and wherein the tab comprises a slot 18, wherein the slot is configured to receive a thread of a button of the folded garment so as to hold the folded garment in a position against the planar supporting member, wherein the slot comprises projections (between portion 19 in fig. 2) forming a series of discrete holes (note there is hole then the button 20 is inserted while other are closed by the slits 18 and 19) in the slot which a thread of the button 20 of the folded garment may be located.  

Regarding claim 5, the projections formed by slits 19 are mirrored on both sides of slit 18.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over  Hiss’356 in view of Carstens (4798293) or Nolan (3087659).  Carstens teaches that it is known in the art to provide void areas at cut outs 30.  Nolan teaches that it is known in the art to provide void areas (adjacent to B, fig. 3).  It would have been obvious to one of ordinary skill in the art to provide void areas to save material and/or less weight to ship.  
Claims 1, 2, 4-6, 8-9, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over  Hiss ’356, as set forth above, and further in view Elzey (1872260).  Regarding claim 1, in the alternative, Elzey teaches that it is known in the art to provide triangular projections forming the discrete holes and an opening at the end in fig. 2.  It would have been obvious to one of ordinary skill in the art to provide triangular projections forming the discrete holes and an opening at the end to provide an alternative button fastening structure and/or to keep the button easily inserted and secured. 

Claims 1-3, 5, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hobbs (GB2526293).  Hobbs teaches a planar supporting member at 2, a tab at 3 coupled to the planar supporting member and configured to projected from a plane of the planar supporting member; and wherein the tab comprises a slot, wherein the slot is configured to receive a thread of a button of the folded garment so as to hold the folded garment in a position against the planar  forming a series of discrete holes 9 in the slot which a thread of the button in fig. 3 of the folded garment may be located.  
Regarding claim 14, note the void areas at the edge of 15 and or between 5 and 3 or between 39 and 1.
Claims 1, 2, 4-6, 8-9, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hobbs ‘293, and further in view Elzey (1872260).  Hobbs also teaches a tab at 6 with button supporting structure at 7.  Elzey teaches that it is known in the art to provide button supporting structure comprising of triangular projections forming the discrete holes and an opening at the end in fig. 2.  It would have been obvious to one of ordinary skill in the art to provide triangular projections forming the discrete holes and an opening at the end to provide an alternative button fastening structure and/or to keep the button easily inserted and secured. 

Claims 1-3, 5-6, 8-9, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kahn (2563043).  Kahn teaches a support with a tab comprises of triangular projections forming discrete holes as claimed.  
Regarding claim 8, note the opening formed by 25 at the end being greater than the slot 24.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541.  The examiner can normally be reached on 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733